DETAILED ACTION
The Amendment filed January 10, 2022 has been entered. Claims 1-6 are pending. Claims 2 and 5 have been cancelled. Claims 1 and 4 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 09, 2020 and January 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dacey, JR. et al. (US 2011/0160681) in view of e.g., Chen et al. (US 2014/0029834).
Regarding independent claims 1 and 4, Dacey, JR. et al. disclose a semiconductor device comprising: 
a first circuit (see e.g., FIG. 5: 502 and accompanying disclosure, e.g., para. 0255: sensor component 502 … to detect … biological subject) configured to acquire data from an outside; 
1; and 
a third circuit (para. 0255: … the sensor component 502 is configured to perform a real-time comparison of a measurand associated with a biological sample proximate the catheter device 102 to stored reference data and to generate …; para. 0227: the catheter device 102 (e.g., memories 250…)) configured to store the digital signal, configured to store a reference value and configured to compare the digital signal with the reference value, 
wherein the data comprises biological data (para. 0255: sensor component 502 … to detect … biological subject), and 
wherein the biological data comprises one of body temperature, blood pressure, a pulse rate, the amount of sweat, lung capacity, a blood sugar level, the number of white blood cells, the number of red blood cells, the number of platelets, hemoglobin concentration, a hematocrit value, a GOT(AST) value, a GPT(ALT) value, a y-OTP value, an LDL cholesterol value, an HDL cholesterol value and a neutral fat value (para. 0255: … at least one characteristic (e.g., a spectral characteristic, a spectral signature, a physical quantity, a relative quantity, an environmental attribute, a physiologic characteristic, or the like) associated with a biological subject; further see para 0108, 0292-0310, etc.),
wherein the first circuit is configured to acquire the data plurality of times (e.g., para. 0231: … a measurand detected at a plurality of time intervals … measured values may be stored …).

However, a circuit storing data (e.g., biological data) corresponding to an average value and corresponding to a variation of the data is a well-known technology for a type of digital system for its purpose.
For support, of the above asserted facts, see for example, Chen et al. (US 2014/0029834), e.g., para. 0049: … according to the coefficient of variation … between the number of the biological cells … and the average value ...
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize acquired average and variation biological values for the purpose of producing a more accurate measurements, and further these conventional technology are well established in the art of the semiconductor devices.
Regarding claims 3 and 6, Dacey, JR. et al. and Chen et al., as combined, teach the limitations of claims 1 and 4, respectively,
Dacey, JR. et al. further teach a health management system comprising a semiconductor device according to claims 1 and 4, respectively, configured to transmit and receive radio signal (see e.g., para. 0215: … RF information …).

Response to Argument
Applicant’s Amendment filed 01/10/2022, with respect to the rejection(s) of claims 1-6 under 35 USC 102 and 103, have been fully considered. However, during updated search, new reference(s) surfaced and have been applied in a new ground of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, Dacey’s sensor analog signals going through A/D converter to utilize digital signal is a well-known technology in a signal communication area.